Exhibit 99.1 Providence Service Corporation Reports Second Quarter 201 7 Results Highlights for the Second Quarter of 2017: ● Revenue from continuing operations of $408.0 million, a 2.5% increase from second quarter 2016 ● Income from continuing operations, net of tax, of $3.9 million, or $0.19 per diluted common share, includes restructuring and related charges of $1.9 million ● Adjusted Net Income of $6.1 million; Adjusted EPS of $0.32 ● Segment-level Adjusted EBITDA of $20.6 million STAMFORD, CT – August 8, 2017 – The Providence Service Corporation (the “Company” or “Providence”) (Nasdaq: PRSC), today reported financial results for the three and six months ended June 30, 2017. “Our second quarter highlights included solid profitability and strategic progress, particularly within our U.S. healthcare service network platforms, where at LogistiCare we appointed a new CEO, renewed our non-emergency medical transportation contract with New Jersey and continued the successful execution on our value enhancement initiatives,” stated James Lindstrom, Chief Executive Officer. He continued, “While our operating cash flow during the quarter was less than expected related to temporary fluctuations in our working capital balances due to the timing of certain payments, we remain confident in the company’s cash generation profile and our ability to deploy capital to ensure the best possible experience for our clients and generate attractive returns for our shareholders in 2017 and beyond.” Second Quarter 201 7 Results For the second quarter of 2017, the Company reported revenue from continuing operations of $408.0 million, an increase of 2.5% from $398.1 million in the second quarter of 2016. Excluding the effects of changes in currency exchange rates, revenue from continuing operations increased 3.8%. Income from continuing operations, net of tax, in the second quarter of 2017 was $3.9 million and $0.19 per diluted common share, compared to $1.6 million and $0.07 per diluted common share, in the second quarter of 2016. Income from continuing operations, net of tax, in the second quarter of 2017 and 2016 includes restructuring and related charges of $1.9 million and $4.2 million, respectively. Adjusted Net Income in the second quarter of 2017 was $6.1 million and $0.32 per diluted common share, compared to $8.4 million and $0.43 per diluted common share, in the second quarter of 2016. Segment-level Adjusted EBITDA was $20.6 million in the second quarter of 2017, compared to $23.5 million in the second quarter of 2016. Adjusted EBITDA was $14.9 million in the second quarter of 2017, compared to $17.9 million in the second quarter of 2016. Year to Date 201 7 Results For the first six months of 2017, the Company reported revenue from continuing operations of $807.5 million, an increase of 3.5% from $780.2 million in the comparable period of 2016. Excluding the effects of changes in currency exchange rates, revenue from continuing operations increased 5.1%. Income from continuing operations, net of tax, in the first half of 2017 was $5.8 million and $0.22 per diluted common share, compared to income of $3.0 million and $0.09 per diluted common share, in the first half of 2016. Income from continuing operations, net of tax, for the first half of 2017 and 2016 includes restructuring and related charges of $4.3 million and $5.6 million, respectively. Adjusted Net Income in the first half of 2017 was $12.7 million and $0.67 per diluted common share, compared to $15.5 million and $0.77 per diluted common share, in the first half of 2016. Segment-level Adjusted EBITDA was $43.1 million in the first half of 2017, compared to $47.6 million in the comparable period of 2016. Adjusted EBITDA was $30.5 million in the first half of 2017, compared to $34.2 million in the first half of 2016. Share Repurchases As of August 8, 2017, the Company has not repurchased any shares under its repurchase program since March 16, 2017. Since beginning to repurchase shares in the fourth quarter of 2015 through March 16, 2017, the Company repurchased 2.8 million shares of common stock, or approximately 17.6% of the Company’s common stock outstanding at the beginning of the fourth quarter of 2015, for $122.3 million, or at an average price of $43.10 per share. As previously announced, on October 26, 2016, the Providence Board of Directors approved a new share repurchase program under which the Company may purchase up to $100 million of its outstanding common stock during the twelve-month period following the approval date. As of August 8, 2017, $69.6 million of additional share repurchase capacity existed under this program. Segment Results For analysis purposes, the Company provides revenue, expenses, operating income (loss), income (loss) from continuing operations, net of taxes, and Adjusted EBITDA on a segment basis. Segment results include revenue and expenses incurred by each segment, as well as an allocation of direct expenses incurred by Corporate on behalf of the segment. No direct expenses were incurred by Corporate on behalf of the Matrix Investment segment. Indirect expenses, including unallocated corporate functions and expenses, such as executive, accounting, audit, process improvement, finance, human resources, information technology and legal, as well as the results of our captive insurance company and elimination entries recorded in consolidation, are reflected in Corporate and Other. NET Services NET Services revenue was $338.8 million for the second quarter of 2017, an increase of 9.7% from $308.9 million in the second quarter of 2016. Operating income was $16.0 million, or 4.7% of revenue, in the second quarter of 2017, compared to $17.8 million, or 5.7% of revenue, in the second quarter of 2016. Included in NET Services operating income in the second quarters of 2017 and 2016 was $1.4 million and $0.6 million, respectively, of restructuring and related charges. NET Services Adjusted EBITDA was $20.7 million, or 6.1% of revenue, in the second quarter of 2017, compared to $21.2 million, or 6.9% of revenue, in the second quarter of 2016. NET Services revenue was $662.8 million for the first half of 2017, an increase of 10.5% from $599.9 million for the first half of 2016. Operating income was $27.8 million, or 4.2% of revenue, in the first half of 2017, compared to $36.1 million, or 6.0% of revenue, in the comparable period of 2016. Included in NET Services operating income in the first half of 2017 and 2016 was $2.7 million and $0.6 million, respectively, of restructuring and related charges. NET Services Adjusted EBITDA was $36.9 million, or 5.6% of revenue, in the first half of 2017, compared to $42.4 million, or 7.1% of revenue, in the comparable period of 2016. The year-over-year increase in NET Services revenue in the second quarter of 2017 was primarily due to rate adjustments related to recent increased utilization under a significant contract, a net favorable impact of membership and rate changes in certain other contracts, and new managed care organization contracts in California, Florida and New York. Adjusted EBITDA as a percentage of revenue declined as result of the previously announced termination of a contract with the state of New York, increased utilization across multiple contracts, and on-going start-up costs in California and Florida. The overall decline in Adjusted EBITDA as a percentage of revenue was partially offset by the success of NET Services’ numerous operational activities, or Value Enhancement initiatives, which drove a reduction in payroll and certain transportation costs as a percentage of revenue. Separately, NET Services was recently notified by the state of New Jersey that it intends to renew its contract with LogistiCare for a 5-year period commencing September 1, 2017 as noted in the Company’s Form 8-K filed on July 20, 2017. WD Services WD Services revenue was $69.2 million for the second quarter of 2017, a decrease of 22.5% from $89.3 million in the second quarter of 2016. Excluding the effects of changes in currency exchange rates, revenue declined 16.7% in the second quarter of 2017 versus the second quarter of 2016. Operating loss was $4.1 million in the second quarter of 2017, compared to an operating loss of $5.2 million in the second quarter of 2016. Included within WD Services operating loss in the second quarters of 2017 and 2016 were restructuring and related costs of $0.5 million and $3.7 million, respectively. WD Services Adjusted EBITDA was negative $0.1 million, or 0.2% of revenue, in the second quarter of 2017 compared to positive $2.3 million, or 2.6% of revenue, in the second quarter of 2016. WD Services revenue was $144.6 million for the first half of 2017, a decrease of 19.8% from $180.3 million in the first half of 2016. Excluding the effects of changes in currency exchange rates, revenue declined 12.9% in the first half of 2017 versus the first half of 2016. Operating loss was $1.9 million in the first half of 2017, compared to an operating loss of $7.3 million in the comparable period of 2016. Included within WD Services operating loss in the first half of 2017 and 2016 were restructuring and related costs of $1.5 million and $5.1 million, respectively. WD Services Adjusted EBITDA was $6.1 million, or 4.2% of revenue, in the first half of 2017 compared to $5.2 million, or 2.9% of revenue, in the comparable period of 2016. The year-over-year decrease in WD Services revenue and Adjusted EBITDA in the second quarter of 2017 was primarily due to the anticipated reduction of revenue and profitability of the segment’s primary employability program in the UK as the contract reaches maturity. The revenue decline was partially offset by revenue increases in France, Germany and Saudi Arabia. The decrease in Adjusted EBITDA due to the declining revenue was partially offset by improved profitability of the segment’s offender rehabilitation program in the UK and employability services in France. As the benefits of the segment’s restructuring programs, including the Ingeus Futures initiative, in the UK take effect, we anticipate profitability and margins will improve through the remainder of the year. Corporate and Other Corporate and Other incurred a $5.8 million operating loss in both the second quarter of 2017 and the second quarter of 2016. Corporate and Other Adjusted EBITDA was negative $5.6 million in the second quarter of 2017 compared to negative $5.7 million in the second quarter of 2016. Corporate and Other incurred a $13.0 million operating loss in the first half of 2017, compared to a $13.8 million operating loss in the first half of 2016. Corporate and Other Adjusted EBITDA was negative $12.6 million in the first half of 2017 compared to negative $13.4 million in the comparable period of 2016. The year-over-year changes in corporate costs in the second quarter of 2017 were primarily due to a $1.4 million increase in cash settled stock-based compensation expense as a result of the increase in the Company’s stock price during the second quarter of 2017 as compared to a decline in the Company’s stock price during the second quarter of 2016 as well as a $1.1 million increase in legal and consulting costs. This increase was largely offset by a reduction in insurance loss reserves in the second quarter of 2017 due to favorable claims history of our Captive reinsurance programs. Included within Corporate and Other Adjusted EBITDA for the second quarter of 2017 and the second quarter of 2016 is $1.0 million and $0.8 million, respectively, of expense related to a share-based long-term incentive plan, under which no shares will be awarded unless the Company’s 90-day volume weighted average share price as of December 31, 2017, exceeds $56.79. Equity Investments Matrix Investment As previously reported, on October 19, 2016, Frazier Healthcare Partners subscribed for a 53.2% equity interest in Matrix Medical Network (“Matrix” and the “Matrix Transaction”). For all periods prior to the Matrix Transaction, Matrix’s results are reported in Discontinued Operations under the HA Services segment. For all periods, subsequent to the Matrix Transaction, Providence’s retained 46.8% equity interest is accounted for as an equity method investment within the Matrix Investment segment within continuing operations. For the three and six months ended June 30, 2017, Providence recorded a gain in equity earnings of $1.1 million and $0.4 million, respectively, related to its Matrix Investment. As Providence’s interest in Matrix is accounted for as an equity method investment, the following numbers are not included within the Company’s consolidated results of operations. For the second quarter of 2017, Matrix’s revenue was $60.9 million, an increase of 16.4% from $52.3 million in the second quarter of 2016. Matrix’s operating income was $5.9 million, or 9.8% of revenue, for the second quarter of 2017, compared to $6.7 million, or 12.8% of revenue, for the second quarter of 2016. Included within Matrix’s operating income in the second quarter of 2017 was $0.5 million of transaction bonuses paid to the Matrix management team and $0.7 million of management fees paid to Matrix shareholders. Matrix’s Adjusted EBITDA was $15.3 million, or 25.2% of revenue, for the second quarter of 2017, compared to $14.6 million, or 28.0% of revenue, in the second quarter of 2016. For the first half of 2017, Matrix’s revenue was $116.7 million, an increase of 13.5% from $102.9 million in the first half of 2016. Matrix’s operating income was $7.0 million, or 6.0% of revenue, for the first half of 2017, compared to $11.0 million, or 10.7% of revenue, for the comparable period of 2016. Included within Matrix’s operating income in the first half of 2017 was $2.7 million of transaction bonuses paid to the Matrix management team, $1.2 million of management fees paid to Matrix’s shareholders and $0.9 million of other transaction related expenses. Matrix’s Adjusted EBITDA was $27.9 million, or 23.9% of revenue, for the first half of 2017, compared to $26.8 million, or 26.0% of revenue, in the first half of 2016. The quarter-over-quarter increase in Matrix’s revenue was the result of increased volumes. Adjusted EBITDA as a percentage of revenue declined as a result of decreased pricing partially offset by continued productivity improvements. As of June 30, 2017, Matrix had cash of $15.3 million and $195.5 million of term loan debt outstanding under its credit facility. Mission Providence For the second quarter of 2017, Providence recorded a gain in equity earnings of $0.4 million related to its Mission Providence equity investment as compared to a loss in equity earnings of $1.5 million in the second quarter of 2016. For the first half of 2017, Providence recorded a loss in equity earnings of $1.0 million related to its Mission Providence equity investment as compared to a loss in equity earnings of $4.2 million in the first half of 2016. As Providence’s interest in Mission Providence is accounted for as an equity method investment, the following numbers are not included within the Company’s consolidated results of operations. For the second quarter of 2017, Mission Providence’s revenue was $10.5 million, an increase of 8.1% from $9.7 million in the second quarter of 2016. Mission Providence’s operating income was $0.6 million in the second quarter of 2017, compared to a loss of $2.7 million in the second quarter of 2016. Included within Mission Providence’s operating income in the second quarter of 2017 was $0.3 million in restructuring and related charges. Mission Providence’s Adjusted EBITDA was $1.9 million, or 18.4% of revenue, for the second quarter of 2017, compared to negative $1.6 million in the second quarter of 2016. Adjusted EBITDA as a percentage of revenue increased primarily due to productivity improvements. For the first half of 2017, Mission Providence’s revenue was $19.9 million, an increase of 16.1% from $17.1 million in the first half of 2016. Mission Providence’s operating loss was $1.2 million in the first half of 2017, compared to a loss of $7.8 million in the comparable period of 2016. Included within Mission Providence’s operating income in the first half of 2017 was $1.3 million in restructuring and related charges. Mission Providence’s Adjusted EBITDA was $2.2 million, or 11.0% of revenue, for the first half of 2017, compared to negative $5.6 million in the first half of 2016. Adjusted EBITDA as a percentage of revenue increased primarily due to productivity improvements and lower payroll costs driven by restructuring activities. Investor Presentation and Conference Call Providence will hold a conference call to discuss its financial results on Wednesday, August 9, 2017 at 8:00 a.m. ET. An investor presentation has been prepared to accompany the conference call and can be found on the Company’s website (investor.prscholdings.com). To access the call, please dial: US toll-free: 1 (844) 244 3865 International: 1 (518) 444 0681 Passcode: Replay (available until August 23, 2017): US toll-free: 1 (855) 859 2056 International : 1 (404) 537 3406 Passcode: You may also access the conference call via webcast at investor.prscholdings.com, where the call also will be archived. About Providence The Providence Service Corporation is a holding company which owns interests in subsidiaries and other companies that are primarily engaged in the provision of healthcare and workforce development services for public and private sector entities seeking to control costs and promote positive outcomes. For more information, please visit prscholdings.com. Non-GAAP Financial Measures and Adjustments In addition to the financial results prepared in accordance with U.S. generally accepted accounting principles (GAAP), this press release includes EBITDA, Adjusted EBITDA and Segment-level Adjusted EBITDA for the Company and its operating segments, and Adjusted Net Income and Adjusted EPS for the Company, which are performance measures that are not recognized under GAAP. EBITDA is defined as income (loss) from continuing operations, net of taxes, before: (1) interest expense, net, (2) provision (benefit) for income taxes and (3) depreciation and amortization. Adjusted EBITDA is calculated as EBITDA before certain items, including: (1) restructuring and related charges, (2) foreign currency transactions, (3) equity in net earnings or losses of investees, (4) certain litigation related expenses, (5) management fees, and (6) transaction costs. Segment-level Adjusted EBITDA is calculated as Adjusted EBITDA for the company excluding the Adjusted EBITDA associated with corporate and holding company costs reported as our Corporate and Other Segment. Adjusted Net Income is defined as income (loss) from continuing operations, net of tax, before certain items, including (1) restructuring and related charges, (2) foreign currency transactions, (3) equity in net earnings or losses of investees, (4) certain litigation related expenses, (5) intangible amortization expense, (6) the impact of adjustments on non-controlling interests, and (7) the income tax impact of such adjustments. Adjusted EPS is calculated as Adjusted Net Income less (as applicable): (1) dividends on convertible preferred stock, (2) accretion of convertible preferred stock discount, and (3) income allocated to participating stockholders, divided by the diluted weighted-average number of common shares outstanding. We utilize these non-GAAP performance measures, which exclude certain expenses and amounts, because we believe the timing of such expenses is unpredictable and not driven by our core operating results, and therefore render comparisons with prior periods as well as with other companies in our industry less meaningful. We believe such measures allow investors to gain a better understanding of the factors and trends affecting the ongoing operations of our business. We consider our core operations to be the ongoing activities to provide services from which we earn revenue, including direct operating costs and indirect costs to support these activities. In addition, our net earnings in equity investees are excluded from these measures, as we do not have the ability to manage these ventures, allocate resources within the ventures, or directly control their operations or performance. Our non-GAAP financial measures may not provide information that is directly comparable to that provided by other companies in our industry, as other companies in our industry may calculate non-GAAP financial results differently. In addition, there are limitations in using non-GAAP financial measures because they are not prepared in accordance with GAAP, may be different from non-GAAP financial measures used by other companies, and exclude expenses that may have a material impact on our reported financial results. The presentation of non-GAAP financial information is not meant to be considered in isolation from or as a substitute for the directly comparable financial measures prepared in accordance with GAAP. We urge you to review the reconciliations of our non-GAAP financial measures to the comparable GAAP financial measures included below, and not to rely on any single financial measure to evaluate our business. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “believe,” “demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and “likely” and similar expressions identify forward-looking statements. In addition, statements that are not historical should also be considered forward-looking statements. Readers are cautioned not to place undue reliance on those forward-looking statements, which speak only as of the date the statement was made. Such forward-looking statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors which may cause actual events to be materially different from those expressed or implied by such forward-looking statements. These factors include, but are not limited to, our continuing relationship with government entities and our ability to procure business from them, our ability to manage growing and changing operations, the implementation of healthcare reform law, government budget changes and legislation related to the services that we provide, our ability to renew or replace existing contracts that have expired or are scheduled to expire with significant clients, and other risks detailed in Providence’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K. Providence is under no obligation to (and expressly disclaims any such obligation to) update any of the information in this press release if any forward-looking statement later turns out to be inaccurate whether as a result of new information, future events or otherwise. Investor Relations Contact David Shackelton – Chief Financial Officer (203) 307-2800 financial tables to follow Providence Service Corporation Page 7 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Income (in thousands except share and per share data) Three months ended June 30, Six months ended June 30, Service revenue, net $ 407,983 $ 398,119 $ 807,477 $ 780,154 Operating expenses: Service expense 377,036 367,846 746,446 716,521 General and administrative expense 18,048 16,711 35,076 35,228 Depreciation and amortization 6,900 6,849 13,169 13,388 Total operating expenses 401,984 391,406 794,691 765,137 Operating income 5,999 6,713 12,786 15,017 Other expenses: Interest expense, net 329 407 681 902 Equity in net (gain) loss of investees ) 1,459 530 4,176 Loss (gain) on foreign currency transactions 463 ) 400 ) Income from continuing operations before income taxes 6,737 5,622 11,175 10,789 Provision for income taxes 2,879 3,997 5,402 7,789 Income from continuing operations, net of tax 3,858 1,625 5,773 3,000 Discontinued operations, net of tax ) 2,370 ) 3,123 Net income (loss) 3,741 3,995 ) 6,123 Net loss (income) attributable to noncontrolling interests 174 628 ) 735 Net income (loss) attributable to Providence $ 3,915 $ 4,623 $ ) $ 6,858 Net income (loss) available to common stockholders $ 2,434 $ 3,104 $ ) $ 4,108 Basic earnings (loss) per common share: Continuing operations $ 0.19 $ 0.07 $ 0.22 $ 0.09 Discontinued operations ) 0.14 ) 0.18 Basic earnings (loss) per common share $ 0.18 $ 0.21 $ ) $ 0.27 Diluted earnings (loss) per common share: Continuing operations $ 0.19 $ 0.07 $ 0.22 $ 0.09 Discontinued operations ) 0.14 ) 0.18 Diluted earnings (loss) per common share $ 0.18 $ 0.21 $ ) $ 0.27 Weighted-average number of common shares outstanding: Basic 13,553,704 14,893,595 13,628,572 14,975,582 Diluted 13,607,576 15,019,312 13,687,183 15,098,945 more Providence Service Corporation Page 8 The Providence Service Corporation Condensed Consolidated Balance Sheets (in thousands) June 30, 2017 December 31, 2016 (Unaudited) Assets Current assets: Cash and cash equivalents $ 56,583 $ 72,262 Accounts receivable, net of allowance 172,189 162,115 Other current assets (1) 57,451 53,726 Total current assets 286,223 288,103 Property and equipment, net 47,761 46,220 Goodwill and intangible assets, net 167,617 168,748 Equity investments 160,601 161,363 Other long-term assets (2) 20,674 20,845 Total assets $ 682,876 $ 685,279 Liabilities, redeemable convertible preferred stock and stockholders' equity Current liabilities: Current portion of long-term obligations $ 1,918 $ 1,721 Other current liabilities (3) 236,703 226,075 Total current liabilities 238,621 227,796 Long-term obligations, less current portion 1,131 1,890 Other long-term liabilities (4) 79,891 80,353 Total liabilities 319,643 310,039 Mezzanine and stockholder's equity Convertible preferred stock, net 77,565 77,565 Stockholders' equity 285,668 297,675 Total liabilities, redeemable convertible preferred stock and stockholders' equity $ 682,876 $ 685,279 (1) Comprised of other receivables, restricted cash and prepaid expenses and other. (2) Comprised of restricted cash, less current portion, deferred tax assets and other assets. (3) Comprised of accounts payable, accrued expenses, accrued transportation costs, deferred revenue and reinsurance and related liability reserves. (4) Includes deferred tax liabilities and other long-term liabilities. more Providence Service Corporation Page 9 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Six months ended June 30, 2017 2016 Operating activities Net (loss) income $ ) $ 6,123 Depreciation and amortization 13,169 29,150 Stock-based compensation 3,021 1,947 Equity in net (gain) loss of investees 530 4,176 Other non-cash charges ) ) Changes in working capital (2) ) 4,268 Net cash provided by operating activities 9,261 37,755 Investing activities Purchase of property and equipment ) ) Equity investments/loan to joint venture ) ) Other investing activities 6,516 3,840 Net cash used in investing activities ) ) Financing activities Preferred stock dividends ) ) Repurchase of common stock, for treasury ) ) Net proceeds of long-term debt - 7,000 Other financing activities 194 740 Net cash used in financing activities ) ) Effect of exchange rate changes on cash 606 ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 72,262 84,770 Cash and cash equivalents at end of period $ 56,583 $ 68,824 (1) Includes both continuing and discontinued operations. (2) Comprised of changes in operating assets and liabilities, net of effects of acquistions more Providence Service Corporation Page 10 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Segment Information and Adjusted EBITDA (in thousands) (Unaudited) Three months ended June 30, 2017 NET Services WD Services Total Segment- Level Matrix Investment Corporate and Other Total Continuing Operations Service revenue, net $ 338,805 $ 69,178 $ 407,983 $ - $ - $ 407,983 Operating expenses: Service expense 316,435 62,882 379,317 - ) 377,036 General and administrative expense 3,089 6,919 10,008 - 8,040 18,048 Depreciation and amortization 3,326 3,489 6,815 - 85 6,900 Total operating expenses 322,850 73,290 396,140 - 5,844 401,984 Operating income (loss) 15,955 ) 11,843 - ) 5,999 Other expenses: Interest expense, net 20 336 356 - ) 329 Equity in net (gain) loss of investees - ) ) ) - ) Loss (gain) on foreign currency transactions - 463 463 - - 463 Income (loss) from continuing operations, before income tax 15,935 ) 11,464 1,090 ) 6,737 Provision (benefit) for income taxes 6,095 ) 4,857 410 ) 2,879 Income (loss) from continuing operations, net of taxes 9,840 ) 6,607 680 ) 3,858 Interest expense, net 20 336 356 - ) 329 Provision (benefit) for income taxes 6,095 ) 4,857 410 ) 2,879 Depreciation and amortization 3,326 3,489 6,815 - 85 6,900 EBITDA 19,281 ) 18,635 1,090 ) 13,966 Restructuring and related charges (1) 1,410 490 1,900 - - 1,900 Equity in net (gain) loss of investees - ) ) ) - ) Foreign currency transactions - 463 463 - - 463 Litigation expense (2) - 143 143 Adjusted EBITDA $ 20,691 $ ) $ 20,558 $ - $ ) $ 14,942 (1) Restructuring and related charges are comprised of employee separation costs, which include redundancy program costs of $306 within WD Services, as well as third-party consulting and implementation costs related to WD Services' Ingeus Futures initiative of $184 and NET Services' LogistiCare Member Experience initiative. (2) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's Form 10-Q. more— Providence Service Corporation Page 11 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Segment Information and Adjusted EBITDA (in thousands) (Unaudited) Three months ended June 30, 2016 NET Services WD Services Total Segment- Level Matrix Investment Corporate and Other Total Continuing Operations Service revenue, net $ 308,915 $ 89,289 $ 398,204 $ - $ ) $ 398,119 Operating expenses: Service expense 285,446 82,073 367,519 - 327 367,846 General and administrative expense 2,785 8,585 11,370 - 5,341 16,711 Depreciation and amortization 2,931 3,836 6,767 - 82 6,849 Total operating expenses 291,162 94,494 385,656 - 5,750 391,406 Operating income (loss) 17,753 ) 12,548 - ) 6,713 Other expenses: Interest expense, net (1 ) 56 55 - 352 407 Equity in net (gain) loss of investees - 1,459 1,459 - - 1,459 Loss (gain) on foreign currency transactions - ) ) - (2 ) ) Income (loss) from continuing operations, before income tax 17,754 ) 11,807 - ) 5,622 Provision (benefit) for income taxes 6,044 ) 5,247 - ) 3,997 Income (loss) from continuing operations, net of taxes 11,710 ) 6,560 - ) 1,625 Interest expense, net (1 ) 56 55 - 352 407 Provision (benefit) for income taxes 6,044 ) 5,247 - ) 3,997 Depreciation and amortization 2,931 3,836 6,767 - 82 6,849 EBITDA 20,684 ) 18,629 - ) 12,878 Restructuring and related charges (2) 565 3,665 4,230 - - 4,230 Equity in net (gain) loss of investees - 1,459 1,459 - - 1,459 Foreign currency transactions - ) ) - (2 ) ) Litigation expense (3) - 78 78 Adjusted EBITDA $ 21,249 $ 2,296 $ 23,545 $ - $ ) $ 17,870 (1) We have reclassified certain amounts relating to our prior period results to conform to our current period presentation. (2) Restructuring and related charges include employee separation costs related to redundancy programs within WD Services of $3,665, as well as third-party consulting and implementation costs related to NET Services' LogistiCare Member Experience initiative of $565. (3) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's Form 10-Q. more Providence Service Corporation Page 12 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Segment Information and Adjusted EBITDA (in thousands) (Unaudited) Six months ended June 30, 2017 NET Services WD Services Total Segment- Level Matrix I nvestment Corporate and Other Total Continuing Operations Service revenue, net $ 662,839 $ 144,638 $ 807,477 $ - $ - $ 807,477 Operating expenses: Service expense 622,627 126,084 748,711 - ) 746,446 General and administrative expense 5,980 13,964 19,944 - 15,132 35,076 Depreciation and amortization 6,477 6,529 13,006 - 163 13,169 Total operating expenses 635,084 146,577 781,661 - 13,030 794,691 Operating income (loss) 27,755 ) 25,816 - ) 12,786 Other expenses: Interest expense, net 31 603 634 - 47 681 Equity in net (gain) loss of investees - 960 960 ) - 530 Loss (gain) on foreign currency transactions - 400 400 - - 400 Income (loss) from continuing operations, before income tax 27,724 ) 23,822 430 ) 11,175 Provision (benefit) for income taxes 10,715 ) 10,282 162 ) 5,402 Income (loss) from continuing operations, net of taxes 17,009 ) 13,540 268 ) 5,773 Interest expense, net 31 603 634 - 47 681 Provision (benefit) for income taxes 10,715 ) 10,282 162 ) 5,402 Depreciation and amortization 6,477 6,529 13,006 - 163 13,169 EBITDA 34,232 3,230 37,462 430 ) 25,025 Restructuring and related charges (1) 2,709 1,546 4,255 - - 4,255 Equity in net (gain) loss of investees - 960 960 ) - 530 Foreign currency transactions - 400 400 - - 400 Litigation expense (2) - 286 286 Adjusted EBITDA $ 36,941 $ 6,136 $ 43,077 $ - $ ) $ 30,496 (1) Restructuring and related charges are comprised of employee separation costs, which include redundancy program costs of $859 and other severance costs of $182 within WD Services and NET Services chief executive officer search fees of $211, as well as third-party consulting and implementation costs related to WD Services' Ingeus Futures initiative of $505 and NET Services' LogistiCare Member Experience initiative of $2,498. (2) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's Form 10-Q. more Providence Service Corporation Page 13 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Segment Information and Adjusted EBITDA (in thousands) (Unaudited) Six months ended June 30, 2016 NET Services (1) WD Services Total Segment- Level Matrix Investment Corporate and Other Total Continuing Operations Service revenue, net $ 599,876 $ 180,332 $ 780,208 $ - $ ) $ 780,154 Operating expenses: Service expense 552,392 163,745 716,137 - 384 716,521 General and administrative expense 5,622 16,456 22,078 - 13,150 35,228 Depreciation and amortization 5,807 7,415 13,222 - 166 13,388 Total operating expenses 563,821 187,616 751,437 - 13,700 765,137 Operating income (loss) 36,055 ) 28,771 - ) 15,017 Other expenses: Interest expense, net (2 ) 89 87 - 815 902 Equity in net (gain) loss of investees - 4,176 4,176 - - 4,176 Loss (gain) on foreign currency transactions - ) ) - (2 ) ) Income (loss) from continuing operations, before income tax 36,057 ) 25,356 - ) 10,789 Provision (benefit) for income taxes 13,193 ) 12,214 - ) 7,789 Income (loss) from continuing operations, net of taxes 22,864 ) 13,142 - ) 3,000 Interest expense, net (2 ) 89 87 - 815 902 Provision (benefit) for income taxes 13,193 ) 12,214 - ) 7,789 Depreciation and amortization 5,807 7,415 13,222 - 166 13,388 EBITDA 41,862 ) 38,665 - ) 25,079 Restructuring and related charges (2) 565 5,056 5,621 - - 5,621 Equity in net (gain) loss of investees - 4,176 4,176 - - 4,176 Foreign currency transactions - ) ) - (2 ) ) Litigation expense (3) - 184 184 Adjusted EBITDA $ 42,427 $ 5,187 $ 47,614 $ - $ ) $ 34,210 (1) We have reclassified certain amounts relating to our prior period results to conform to our current period presentation. (2) Restructuring and related charges include employee separation costs related to redundancy programs within WD Services of $5,056, as well as third-party consulting and implementation costs related to NET Services' LogistiCare Member Experience initiative of $565. (3) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's Form 10-Q. more Providence Service Corporation Page 14 The Providence Service Corporation Summary Financial Information of Equity Investments (1) (in thousands) (Unaudited) Three months ended June 30, 2017 Matrix Investment Mission Providence Other Total Revenue $ 60,852 $ 10,493 $ 503 $ 71,848 Operating expense (2) 46,783 8,809 489 56,081 Depreciation and amortization 8,127 1,045 7 9,179 Operating income 5,942 639 7 6,588 Other Expense (Income) - 6 ) (5 ) Interest Expense 3,658 56 - 3,714 Taxes 665 - 4 669 Net Income 1,619 577 14 2,210 - Interest % % % N/A Net Income - Equity Investment 758 433 7 1,198 Management fee and other (3) 332 - - 332 Equity in net gain of investee 1,090 433 7 1,530 Net Debt (4) 180,183 Three months ended June 30, 2016 Matrix Investment Mission Providence Other Total Revenue $ - $ 9,708 $ - $ 9,708 Operating expense (2) - 11,511 - 11,511 Depreciation and amortization - 906 - 906 Operating loss - ) - ) Other Income - ) - ) Interest Expense - 6 - 6 Taxes - ) - ) Net Loss - ) - ) - Interest N/A % N/A N/A Net Loss - Equity Investment - ) - ) Management fee and other - Equity in net loss of investee - ) - ) (1) The results of equity method investments are excluded from the calculation of Providence's Adjusted EBITDA and Adjusted Net Income. (2) Excludes depreciation and amortization. (3) Includes amounts relating to management fees due from Matrix to Providence of $345 and Providence share-based compensation expense of $13. (4) Represents cash of $15,342 and debt of $195,525 on Matrix's standalone balance sheet as of June 30, 2017. more— Providence Service Corporation Page 15 The Providence Service Corporation Summary Financial Information of Equity Investments (1) (in thousands) (Unaudited) Six months ended June 30, 2017 Matrix Investment Mission Providence Other Total Revenue $ 116,707 $ 19,880 $ 928 $ 137,515 Operating expense (2) 93,597 18,998 934 113,529 Depreciation and amortization 16,160 2,048 9 18,217 Operating income 6,950 ) ) 5,769 Other Expense (Income) - 8 ) ) Interest Expense 7,264 108 - 7,372 Taxes ) 1 1 ) Net Income ) ) 6 ) - Interest % % % N/A Net Income - Equity Investment ) ) 3 ) Management fee and other (3) 541 - - 541 Equity in net gain (loss) of investee 430 ) 3 ) Six months ended June 30, 2016 Matrix Investment Mission Providence Other Total Revenue $ - $ 17,126 $ - $ 17,126 Operating expense (2) - 23,174 - 23,174 Depreciation and amortization - 1,746 - 1,746 Operating loss - ) - ) Other Income - ) - ) Interest Expense - 12 - 12 Taxes - ) - ) Net Loss - ) - ) - Interest N/A % N/A N/A Net Loss - Equity Investment - ) - ) Management fee and other - Equity in net loss of investee - ) - ) (1) The results of equity method investments are excluded from the calculation of Providence's Adjusted EBITDA and Adjusted Net Income. (2) Excludes depreciation and amortization. (3) Includes amounts relating to management fees due from Matrix to Providence of $580 and Providence share-based compensation expense of $39. more Providence Service Corporation Page 16 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA: Matrix Medical Network (1) (in thousands) (Unaudited) Three months ended June 30, 2017 HA Services Segment Matrix Investment (2) Total Matrix Revenue $ - $ 60,852 $ 60,852 Operating expense (3) - 46,783 46,783 Depreciation and amortization - 8,127 8,127 Operating income - 5,942 5,942 Other expense - - - Interest expense - 3,658 3,658 Taxes - 665 665 Net income - 1,619 1,619 Depreciation and amortization - 8,127 8,127 Interest expense - 3,658 3,658 Taxes - 665 665 EBITDA - 14,069 14,069 Matrix management transaction bonuses - 503 503 Management fees - 738 738 Transaction costs - 20 20 Adjusted EBITDA $ - $ 15,330 $ 15,330 Three months ended June 30, 2016 HA Services Segment (4) Matrix Investment Total Matrix Revenue $ 52,272 $ - $ 52,272 Operating expense (3) 37,625 - 37,625 Depreciation and amortization 7,965 - 7,965 Operating income 6,682 - 6,682 Interest expense 3,029 - 3,029 Taxes 1,283 - 1,283 Net income 2,370 - 2,370 Depreciation and amortization 7,965 - 7,965 Interest expense 3,029 - 3,029 Taxes 1,283 - 1,283 EBITDA 14,647 - 14,647 Adjusted EBITDA $ 14,647 $ - $ 14,647 (1) Matrix's Adjusted EBITDA is not included within Providence's Adjusted EBITDA in any period presented. (2) Represents Matrix's results of operation from April 1, 2017 to June 30, 2017. Providence accounts for its proportionate share of Matrix's results during this time period using the equity method. (3) Excludes depreciation and amortization. (4) Represents Matrix's results of operations from April 1, 2016 to June 30, 2016. These results are included within Discontinued Operations on the Company's consolidated financial statements. more Providence Service Corporation Page 17 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA: Matrix Medical Network (1) (in thousands) (Unaudited) Six months ended June 30, 2017 HA Services Segment Matrix Investment (2) Total Matrix Revenue $ - $ 116,707 $ 116,707 Operating expense (3) - 93,597 93,597 Depreciation and amortization - 16,160 16,160 Operating income - 6,950 6,950 Other expense - - - Interest expense - 7,264 7,264 Taxes - ) ) Net loss - ) ) Depreciation and amortization - 16,160 16,160 Interest expense - 7,264 7,264 Taxes - ) ) EBITDA - 23,110 23,110 Matrix management transaction bonuses - 2,667 2,667 Management fees - 1,241 1,241 Transaction costs - 851 851 Adjusted EBITDA $ - $ 27,869 $ 27,869 Six months ended June 30, 2016 HA Services Segment (4) Matrix Investment Total Matrix Revenue $ 102,864 $ - $ 102,864 Operating expense (3) 76,071 - 76,071 Depreciation and amortization 15,762 - 15,762 Operating income 11,031 - 11,031 Interest expense 6,170 - 6,170 Taxes 1,738 - 1,738 Net income 3,123 - 3,123 Depreciation and amortization 15,762 - 15,762 Interest expense 6,170 - 6,170 Taxes 1,738 - 1,738 EBITDA 26,793 - 26,793 Adjusted EBITDA $ 26,793 $ - $ 26,793 (1) Matrix's Adjusted EBITDA is not included within Providence's Adjusted EBITDA in any period presented. (2) Represents Matrix's results of operation from January 1, 2017 to June 30, 2017. Providence accounts for its proportionate share of Matrix's results during this time period using the equity method. (3) Excludes depreciation and amortization. (4) Represents Matrix's results of operations from January 1, 2016 to June 30, 2016. These results are included within Discontinued Operations on the Company's consolidated financial statements. more Providence Service Corporation Page 18 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA: Mission Providence (1) (in thousands) (Unaudited) Three months ended June 30, Six months ended June 30, 2017 2016 2017 2016 Revenue $ 10,493 $ 9,708 $ 19,880 $ 17,126 Operating expense 8,809 11,511 18,998 23,174 Depreciation and amortization 1,045 906 2,048 1,746 Operating loss 639 ) ) ) Other expense (income) 6 ) 8 ) Interest expense 56 6 108 12 Taxes - ) 1 ) Net loss 577 ) ) ) Depreciation and amortization 1,045 906 2,048 1,746 Interest expense 56 6 108 12 Taxes - ) 1 ) EBITDA 1,678 ) 874 ) Restructuring and related charges (2) 251 - 1,314 - Adjusted EBITDA $ 1,929 $ ) $ 2,188 $ ) (1) Mission Providence's Adjusted EBITDA is not included within Providence's Adjusted EBITDA in any period presented. (2) Restructuring and related charges include employee separation costs related to redundancy programs of $41 and $772 as well as third-party consulting and implementation costs of $210 and $542 for the three and six months ended June 30, 2017, respectively. more Providence Service Corporation Page 19 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted Net Income and Adjusted Net Income per Common Share: (in thousands, except share and per share data) (Unaudited) Three months ended June 30, Six months ended June 30, Income from continuing operations, net of tax $ 3,858 $ 1,625 $ 5,773 $ 3,000 Net loss (income) attributable to noncontrolling interests 174 628 ) 735 Restructuring and related charges (1) 1,900 4,230 4,255 5,621 Equity in net (gain) loss of investees ) 1,459 530 4,176 Foreign currency transactions 463 ) 400 ) Intangible amortization expense 1,960 2,270 3,924 4,537 Litigation expense (2) 143 78 286 184 Impact of adjustments on noncontrolling interests (5 ) Tax effected impact of adjustments ) Adjusted Net Income 6,095 8,384 12,708 15,452 Dividends on convertible preferred stock ) Income allocated to participating securities ) Adjusted Net Income available to common stockholders $ 4,347 $ 6,417 $ 9,163 $ 11,682 Adjusted EPS $ 0.32 $ 0.43 $ 0.67 $ 0.77 Diluted weighted-average number of common shares outstanding 13,607,576 15,019,312 13,687,183 15,098,945 (1) Restructuring and related charges are comprised of employee separation costs, NET Services chief executive officer search fees, as well as third-party consulting and implementation costs related to WD Services' Ingeus Futures initiative and NET Services' LogistiCare Member Experience initiative. See the above Segment Information and Adjusted EBITDA tables for a detailed breakdown of the restructuring and related charges for each time period presented. (2) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's Form 10-Q. ###
